Exhibit 10.6

EXECUTION COPY

 

 

SERVICING AGREEMENT

AMONG

NAVISTAR FINANCIAL RETAIL RECEIVABLES CORPORATION,

THE BANK OF NEW YORK

AS INDENTURE TRUSTEE,

NAVISTAR FINANCIAL 2008-A OWNER TRUST,

AS ISSUER

AND

NAVISTAR FINANCIAL CORPORATION,

AS SERVICER

DATED AS OF APRIL 25, 2008

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page

ARTICLE I DEFINITIONS

   1   SECTION 1.01    Certain Defined Terms    1 ARTICLE II ADMINISTRATION AND
SERVICING OF RECEIVABLES    2   SECTION 2.01    Duties of the Servicer    2  
SECTION 2.02    Establishment of Accounts    3   SECTION 2.03    Collection of
Receivables Payments    6   SECTION 2.04    Realization Upon Liquidating
Receivables    6   SECTION 2.05    Maintenance of Insurance Policies    7  
SECTION 2.06    Maintenance of Security Interests in Vehicles    7  
SECTION 2.07    Covenants of the Servicer    7   SECTION 2.08    Purchase of
Receivables Upon Breach of Covenant    7   SECTION 2.09    Servicing Fee    8  
SECTION 2.10    Servicer Expenses    8   SECTION 2.11    Deposits to Collection
Account    9   SECTION 2.12    Collections    9   SECTION 2.13    Application of
Collections    9   SECTION 2.14    Monthly Advances    9   SECTION 2.15   
Additional Deposits    10   SECTION 2.16    Net Deposits    10   SECTION 2.17   
Servicer’s Certificate    10 ARTICLE III STATEMENTS AND REPORTS    11  
SECTION 3.01    Annual Statement as to Compliance; Notice of Servicer Default;
Tax Reports    11   SECTION 3.02    Annual Accountants’ Report    12  
SECTION 3.03    Access to Certain Documentation and Information Regarding
Receivables    12   SECTION 3.04    Maintenance of Schedule of Retail Notes   
12   SECTION 3.05    Amendments to Schedule of Retail Notes    13   SECTION 3.06
   Maintenance of Systems and Receivables List    13 ARTICLE IV THE CUSTODIAN   
14   SECTION 4.01    Custody of Receivable Files    14   SECTION 4.02    Duties
of Servicer as Custodian    14   SECTION 4.03    Custodian’s Indemnification   
15   SECTION 4.04    Effective Period and Termination    15 ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE SERVICER    16   SECTION 5.01   
Representations and Warranties of the Servicer    16 ARTICLE VI THE SERVICER   
17

 

- i -



--------------------------------------------------------------------------------

 

SECTION 6.01

   Merger or Consolidation of, or Assumption of the Obligations of, the Servicer
   17  

SECTION 6.02

   Limitation on Liability of Servicer and Others    17  

SECTION 6.03

   Delegation of Duties    18  

SECTION 6.04

   Servicer not to Resign    18  

SECTION 6.05

   Servicer Indemnification    18  

SECTION 6.06

   Backup Servicer    20 ARTICLE VII DEFAULT    20  

SECTION 7.01

   Servicer Defaults    20  

SECTION 7.02

   Consequences of a Servicer Default    21  

SECTION 7.03

   Indenture Trustee to Act; Appointment of Successor    21  

SECTION 7.04

   Notification to Securityholders    22  

SECTION 7.05

   Repayment of Advances    22  

SECTION 7.06

   Waiver of Past Defaults    22 ARTICLE VIII MISCELLANEOUS    23  

SECTION 8.01

   Amendment    23  

SECTION 8.02

   Termination    23  

SECTION 8.03

   Notices    23  

SECTION 8.04

   Governing Law    23  

SECTION 8.05

   Severability    23  

SECTION 8.06

   Assignment    24  

SECTION 8.07

   Successors and Assigns    24  

SECTION 8.08

   Counterparts    24  

SECTION 8.09

   Headings and Cross-References    24  

SECTION 8.10

   No Petition Covenants    24  

SECTION 8.11

   Limitation of Liability of the Trustees.    24  

SECTION 8.12

   MUTUAL WAIVER OF JURY TRIAL    25

EXHIBIT A Minimum Servicing Standards

EXHIBIT B Form of Servicer’s Certificate

 

- ii -



--------------------------------------------------------------------------------

SERVICING AGREEMENT

SERVICING AGREEMENT, dated as of April 25, 2008 (as it may be further amended,
supplemented or modified, this “Agreement”), among Navistar Financial Retail
Receivables Corporation, a Delaware corporation (“NFRRC”), Navistar Financial
2008-A Owner Trust, a Delaware statutory trust (the “Issuer”), Navistar
Financial Corporation, a Delaware corporation (hereinafter, together with its
successors and assigns, “NFC” or, in its capacity as servicer hereunder, the
“Servicer”), and The Bank of New York, a New York banking corporation, acting in
its capacity as Indenture Trustee pursuant to the Indenture (the “Indenture
Trustee”).

R E C I T A L S:

WHEREAS, NFRRC and NFC are parties to the Purchase Agreement, pursuant to which
NFRRC will purchase the Receivables and the Related Security with respect
thereto from NFC;

WHEREAS, the Issuer will issue Notes pursuant to the Indenture between the
Issuer and the Indenture Trustee, and exchange the Notes and the Certificates
for the Receivables and the Related Security with respect thereto transferred
from NFRRC pursuant to the Pooling Agreement;

WHEREAS, the Servicer desires to perform the servicing obligations set forth
herein relating to the Receivables and the Related Security owned by the Issuer
for and in consideration of the fees and other benefits set forth in this
Agreement; and

WHEREAS, the parties wish to set forth the terms and conditions upon which the
Receivables are to be serviced by the Servicer.

NOW, THEREFORE, in consideration of the foregoing, the other good and valuable
consideration and the mutual terms and covenants contained herein, the parties
hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Certain Defined Terms. Capitalized terms used in the above recitals
and in this Agreement shall have the respective meanings assigned them in Part I
of Appendix A to the Pooling Agreement dated as of the date hereof between the
Issuer and NFRRC (as it may be amended, supplemented or modified from time to
time) unless otherwise defined herein. The rules of construction set forth in
Part II of Appendix A to the Pooling Agreement shall be applicable to this
Agreement.



--------------------------------------------------------------------------------

ARTICLE II

ADMINISTRATION AND SERVICING OF RECEIVABLES

SECTION 2.01 Duties of the Servicer. The Servicer is hereby appointed and
authorized to act as a contractor of the Owner and the Indenture Trustee with
respect to servicing the Receivables and in such capacity shall manage, service,
administer and make collections on the Receivables with reasonable care, using
that degree of skill and attention that the Servicer exercises with respect to
comparable medium and heavy duty truck, truck chassis, bus and trailer
receivables that it services for itself or others. The Servicer hereby accepts
such appointment and authorization and agrees to perform the duties of Servicer
with respect to the Receivables set forth herein. The Servicer’s duties with
respect to all Receivables shall include collection and posting of all payments,
responding to inquiries of Obligors on the Receivables, investigating
delinquencies, sending payment coupons to Obligors, reporting tax information to
Obligors, policing the collateral securing the Receivables, accounting for
collections with respect thereto and performing the other duties specified
herein. Subject to the provisions of Section 2.02, the Servicer shall follow its
customary standards, policies and procedures and shall have full power and
authority, acting alone, to do any and all things in connection with such
managing, servicing, administration and collection that it may deem necessary or
desirable.

Without limiting the generality of the foregoing, the Servicer is hereby
authorized and empowered by the Owner and the Indenture Trustee pursuant to this
Section 2.01, to execute and deliver any and all instruments of satisfaction or
cancellation, or of partial or full release or discharge, and all other
comparable instruments, with respect to the Receivables and the related Financed
Vehicles. The Servicer is hereby authorized to commence in the name of the Owner
or, to the extent necessary, in its own name, a legal proceeding to enforce a
Liquidating Receivable as contemplated by Section 2.04, and to commence or
participate in any legal proceeding (including a bankruptcy proceeding) relating
to or involving a Receivable (including a Liquidating Receivable). If the
Servicer commences or participates in any such legal proceeding in its own name,
the Owner thereupon shall be deemed to have automatically assigned such
Receivable to the Servicer solely for purposes of commencing and participating
in any such proceeding as a party or claimant, and the Servicer is hereby
authorized and empowered by the Owner, to execute and deliver in the Servicer’s
name any notices, demands, claims, complaints, responses, affidavits or other
documents or instruments in connection with any such proceeding. If in any
proceeding it is held that the Servicer may not enforce a Receivable on the
ground that it is not a real party in interest or a holder entitled to enforce
the Receivable, the Owner shall, at the Servicer’s expense and written
directions, take such reasonable steps as the Servicer reasonably deems
necessary to enforce the Receivable, including bringing suit in the name of such
Person. The Owner, upon the written request of the Servicer, shall furnish the
Servicer with any powers of attorney and other documents and take any other
steps which the Servicer may reasonably deem necessary or appropriate to enable
the Servicer to carry out its servicing and administrative duties under this
Agreement and the other Basic Documents. Except to the extent required by the
preceding three sentences, the authority and rights granted to the Servicer in
this Section 2.01 shall be nonexclusive and shall not be construed to be in
derogation of any equivalent authority and rights of the Owner.

 

- 2 -



--------------------------------------------------------------------------------

SECTION 2.02 Establishment of Accounts.

(a) (i) The Servicer, for the benefit of the Financial Parties (including the
Swap Counterparty), shall establish and maintain in the name of the Indenture
Trustee an Eligible Deposit Account known as the Navistar Financial 2008-A Owner
Trust Collection Account (the “Collection Account”), bearing an additional
designation clearly indicating that the funds deposited therein are held for the
benefit of the Financial Parties.

(i) The Servicer, for the benefit of the Noteholders, shall establish and
maintain in the name of the Indenture Trustee an Eligible Deposit Account known
as the Navistar Financial 2008-A Owner Trust Note Distribution Account (the
“Note Distribution Account”), bearing an additional designation clearly
indicating that the funds deposited therein are held for the benefit of the
Noteholders.

(ii) Pursuant to the Trust Agreement, the Servicer, for the benefit of the
Certificateholders, shall establish and maintain in the name of the Trust an
Eligible Deposit Account known as the Navistar Financial 2008-A Owner Trust
Certificate Distribution Account (the “Certificate Distribution Account”),
bearing an additional designation clearly indicating that the funds deposited
therein are held for the benefit of the Certificateholders.

(b) (i) Each of the Designated Accounts shall be initially established with the
Indenture Trustee and shall be maintained with the Indenture Trustee so long as
(A) the short-term unsecured debt obligations of the Indenture Trustee have the
Required Deposit Rating or (B) each of the Designated Accounts qualifies as an
Eligible Deposit Account. All amounts held in such accounts (including amounts,
if any, which the Servicer is required to remit daily to the Collection Account
pursuant to Section 2.11) shall, to the extent permitted by applicable laws,
rules and regulations, be invested, at the written direction of the Servicer, by
such bank or trust company in Eligible Investments; provided, that funds in the
Collection Account in an amount not in excess of 20% of the Aggregate
Receivables Balance as of the preceding Accounting Date may be invested in
investments which have a rating from S&P of “A-1” rather than “A-1+,” if such
investments otherwise constitute Eligible Investments. Such written direction
shall constitute certification by the Servicer that any such investment is
authorized by this Section 2.02. Investments in Eligible Investments shall be
made in the name of the Indenture Trustee or its nominee, and such investments
shall not be sold or disposed of prior to their maturity. Should the short-term
unsecured debt obligations of the Indenture Trustee (or any other bank or trust
company with which the Designated Accounts are maintained) no longer have the
Required Deposit Rating, then the Servicer shall within 10 Business Days (or
such longer period, not to exceed 30 calendar days, without consent of the Agent
with respect thereto), with the Indenture Trustee’s assistance as necessary,
cause the Designated Accounts (A) to be moved to a bank or trust company, the
short-term unsecured debt obligations of which shall have the Required Deposit
Rating, or (B) to be moved to an Eligible Deposit Account. Investment Earnings
on funds deposited in the Designated Accounts shall be deposited into the
Collection Account for distribution in accordance with Section 8.2 of the
Indenture. The Indenture Trustee or the other Person holding the Designated
Accounts as provided in this Section 2.02(b)(i) shall be the “Securities
Intermediary.” If the Securities Intermediary shall be a Person other than the

 

- 3 -



--------------------------------------------------------------------------------

Indenture Trustee, the Servicer shall obtain the express agreement of such
Person to the obligations of the Securities Intermediary set forth in this
Section 2.02.

(i) With respect to the Designated Account Property, the Securities Intermediary
agrees, by its acceptance hereof, that:

(A) The Designated Accounts are accounts to which Financial Assets will be
credited.

(B) All securities or other property underlying any Financial Assets credited to
the Designated Accounts shall be registered in the name of the Securities
Intermediary, indorsed to the Securities Intermediary or in blank or credited to
another securities account maintained in the name of the Securities Intermediary
and in no case will any Financial Asset credited to any of the Designated
Accounts be registered in the name of the Issuer, the Servicer or the Seller,
payable to the order of the Issuer, the Servicer or the Seller or specially
endorsed to the Issuer, the Servicer or the Seller except to the extent the
foregoing have been specially indorsed to the Securities Intermediary or in
blank.

(C) All property delivered to the Securities Intermediary pursuant to this
Agreement will be promptly credited to the appropriate Designated Account.

(D) Each item of property (whether investment property, Financial Asset,
security, instrument or cash) credited to a Designated Account shall be treated
as a “financial asset” within the meaning of Section 8-102(a)(9) of the New York
UCC.

(E) If at any time the Securities Intermediary shall receive any order from the
Indenture Trustee directing transfer or redemption of any Financial Asset
relating to the Designated Accounts, the Securities Intermediary shall comply
with such entitlement order without further consent by the Issuer, the Servicer,
the Seller or any other Person.

(F) The Designated Accounts shall be governed by the laws of the State of New
York, regardless of any provision in any other agreement. For purposes of the
UCC, New York shall be deemed to be the Securities Intermediary’s jurisdiction
and the Designated Accounts (as well as the Securities Entitlements related
thereto) shall be governed by the laws of the State of New York.

(G) The Securities Intermediary has not entered into, and until the termination
of this Agreement will not enter into, any agreement with any other person
relating to the Designated Accounts and/or any Financial Assets credited thereto
pursuant to which it has agreed to comply with entitlement orders (as defined in
Section 8-102(a)(8) of the New York UCC) of such other person and the Securities
Intermediary has not entered into, and until the termination of this Agreement
will not enter into, any agreement with the Issuer, the Seller, the

 

- 4 -



--------------------------------------------------------------------------------

Servicer, the Indenture Trustee or the Swap Counterparty purporting to limit or
condition the obligation of the Securities Intermediary to comply with
entitlement orders as set forth in Section 2.02(b)(ii)(E).

(H) Except for the claims and interest of the Indenture Trustee and of the
Issuer in the Designated Accounts, the Securities Intermediary knows of no claim
to, or interest in, the Designated Accounts or in any Financial Asset credited
thereto. If any other person asserts any lien, encumbrance or adverse claim
(including any writ, garnishment, judgment, warrant of attachment, execution or
similar process) against the Designated Accounts or in any Financial Asset
carried therein, the Securities Intermediary will promptly notify the Indenture
Trustee, the Servicer, the Agent, the Swap Counterparty and the Issuer thereof.

(I) The Securities Intermediary will promptly send copies of all statements,
confirmations and other correspondence concerning the Designated Accounts and/or
any Designated Account Property simultaneously to each of the Servicer, the
Indenture Trustee and the Agent at the addresses set forth in Appendix B to the
Pooling Agreement.

(ii) The Servicer shall have the power, revocable by the Indenture Trustee (or
by the Issuer with the consent of the Indenture Trustee) to instruct the
Indenture Trustee to make withdrawals and payments from the Designated Accounts
for the purpose of permitting the Servicer or the Issuer to carry out its
respective duties hereunder or permitting the Indenture Trustee to carry out its
duties under the Indenture.

(iii) The Indenture Trustee shall possess all right, title and interest in and
to all funds on deposit from time to time in the Designated Accounts and in all
proceeds thereof. Except as otherwise provided herein or in the Indenture, the
Designated Accounts shall be under the sole dominion and control of the
Indenture Trustee for the benefit of the Financial Parties (including the Swap
Counterparty).

(iv) The Servicer shall not direct the Indenture Trustee to make any investment
of any funds or to sell any investment held in any of the Designated Accounts
unless the security interest granted and perfected in such account shall
continue to be perfected in such investment or the proceeds of such sale, in
either case without any further action by any Person, and, in connection with
any direction to the Indenture Trustee to make any such investment or sale, if
requested by the Indenture Trustee, the Servicer shall deliver to the Indenture
Trustee an Opinion of Counsel, acceptable to the Indenture Trustee, to such
effect.

(c) Pursuant to the Trust Agreement, the Issuer shall possess all right, title
and interest in and to all funds on deposit from time to time in the Certificate
Distribution Account and in all proceeds thereof. Except as otherwise provided
herein or in the Trust Agreement, the Certificate Distribution Account shall be
under the sole dominion and control of the Issuer for the benefit of the
Certificateholders. If, at any time, the Certificate Distribution Account ceases
to be an Eligible Deposit Account, the Servicer shall within 10 Business Days
(or such longer period, not to exceed 30 calendar days, as to which the
Certificateholders may consent) establish

 

- 5 -



--------------------------------------------------------------------------------

a new Certificate Distribution Account as an Eligible Deposit Account and shall
cause the Issuer to transfer any cash and/or any investments in the old
Certificate Distribution Account to such new Certificate Distribution Account.

(d) The Indenture Trustee, the Issuer, the Securities Intermediary and each
other Eligible Deposit Institution with whom a Designated Account or the
Certificate Distribution Account is maintained waives any right of set-off,
counterclaim, security interest or bankers’ lien to which it might otherwise be
entitled.

SECTION 2.03 Collection of Receivables Payments. The Servicer shall make
reasonable efforts to collect all payments called for under the terms and
provisions of the Receivables as and when the same shall become due, and shall
follow such collection practices, policies and procedures as it follows with
respect to comparable medium and heavy duty truck, truck chassis, bus and
trailer receivables that it services for itself or others. Except as provided in
Section 2.07(c), the Servicer is hereby authorized to grant extensions, rebates
or adjustments on a Receivable without the prior consent of the Owner of such
Receivable and to rewrite, in the ordinary course of its business, a Receivable
to reflect the Full Prepayment of a Receivable with respect to any related
Financed Vehicle without the prior consent of the Owner of such Receivable. The
Servicer is authorized in its discretion to waive any prepayment charge, late
payment charge or any other fees that may be collected in the ordinary course of
servicing such Receivable. Subject to Section 2.13 of this Agreement, the
Servicer shall allocate payments on Receivables between principal and interest
in accordance with the customary servicing procedures it follows with respect to
all comparable medium and heavy duty truck, truck chassis, bus and trailer
receivables that it services for itself or others.

SECTION 2.04 Realization Upon Liquidating Receivables.

(a) The Servicer shall use commercially reasonable efforts, consistent with its
customary servicing procedures, to repossess or otherwise comparably convert the
ownership or otherwise take possession of each Financed Vehicle that it has
reasonably determined should be repossessed or otherwise converted following a
default under the Receivable secured by or relating to each such Financed
Vehicle. The Servicer is authorized to follow such practices, policies and
procedures as it shall deem necessary or advisable and as shall be customary and
usual in its servicing of medium and heavy duty truck, truck chassis, bus and
trailer receivables that it services for itself or others, which practices,
policies and procedures may include reasonable efforts to realize upon or obtain
benefits of any proceeds from any Dealer Liability, proceeds from any
International Purchase Obligations, proceeds from any Insurance Policies and
proceeds from any Guaranties, in each case with respect to the Receivables,
selling the related Financed Vehicle or Vehicles at public or private sale or
sales and other actions by the Servicer in order to realize upon any Receivable.
The foregoing is subject to the provision that, in any case in which the
Financed Vehicle shall have suffered damage, the Servicer shall not expend funds
in connection with any repair or towards the repossession of such Financed
Vehicle unless it shall determine in its discretion that such repair or
repossession shall increase the proceeds of liquidation of the related
Receivable by an amount greater than or equal to the amount of such expenses.
The Servicer shall be entitled to receive Liquidation Expenses with respect to
each Liquidating Receivable at such time as the Receivable becomes a Liquidating
Receivable in accordance with Section 8.2(b)(i) of the Indenture.

 

- 6 -



--------------------------------------------------------------------------------

(b) The Servicer shall pay all costs, expenses and liabilities incurred by it in
connection with any action taken in respect of a Financed Vehicle; provided,
however, that it shall be entitled to reimbursement of such costs and expenses
to the extent they constitute Liquidation Expenses or expenses recoverable under
an applicable Insurance Policy.

SECTION 2.05 Maintenance of Insurance Policies. The Servicer shall, in
accordance with its customary servicing procedures, require that each Obligor
under a Receivable shall have obtained physical damage insurance covering each
Financed Vehicle as of the execution of such Receivable, unless the Servicer has
in accordance with its customary procedures permitted an Obligor to self-insure
the Financed Vehicle or Financed Vehicles securing such Receivable. The Servicer
shall, in accordance with its customary servicing procedures, monitor such
physical damage insurance with respect to each Financed Vehicle that secures or
is related to each Receivable.

SECTION 2.06 Maintenance of Security Interests in Vehicles. The Servicer shall,
in accordance with its customary servicing procedures and at its own expense,
take such steps as are necessary to maintain perfection of the first priority
security interest created by a Receivable in the related Financed Vehicle or
Financed Vehicles. The Owner of each Receivable hereby authorizes the Servicer
to re-perfect such security interests as necessary because of the relocation of
a Financed Vehicle or for any other reason.

SECTION 2.07 Covenants of the Servicer. The Servicer hereby makes the following
covenants on which the Issuer is relying in acquiring the Receivables under the
Pooling Agreement and issuing the Securities under the Further Transfer and
Servicing Agreements:

(a) except as contemplated by the other Basic Documents, the Servicer shall not
release any Financed Vehicle from the security or ownership interest securing
the related Receivable;

(b) the Servicer shall do nothing to impair the rights of NFRRC, the Issuer, the
Securityholders or the Indenture Trustee in and to such Receivables;

(c) the Servicer shall not amend or otherwise modify any Receivable such that
the Starting Receivable Balance, the Annual Percentage Rate or the total number
of Scheduled Payments is altered or such that the final scheduled payment on
such Receivable will be due any later than March 31, 2015; and

(d) other than solely for the purpose of collecting or enforcing the Receivables
for the benefit of the Owner, (i) the Servicer shall not at any time have or in
any way attempt to assert any interest in any Receivables or Related Assets or
records related to the Collateral and (ii) the entire legal and equitable
interest of the Owner of a Receivable in such Receivable and the Related Assets
shall at all times be vested in such Owner.

SECTION 2.08 Purchase of Receivables Upon Breach of Covenant.

(a) Upon discovery by the Servicer or any of the Interested Parties of a breach
of any of the covenants set forth in Sections 2.06 and 2.07 with respect to any
Receivable, the

 

- 7 -



--------------------------------------------------------------------------------

party discovering such breach shall give prompt written notice thereof to the
others. As of the second Accounting Date (or, at the Servicer’s election, the
first Accounting Date) following notice to or discovery by the Servicer of a
breach of any covenant of the Servicer that materially and adversely affects any
Receivable, unless such breach is cured in all material respects, the Servicer
shall, with respect to such Receivable (an “Administrative Receivable”) purchase
such Administrative Receivable from the Issuer at a price equal to the
Administrative Purchase Payment. The Servicer shall pay the Administrative
Purchase Payment as described in Section 2.11.

It is understood and agreed that the obligation of the Servicer to purchase any
Receivable with respect to which such a breach has occurred and is continuing
shall, if such obligation is fulfilled, constitute the sole remedy against the
Servicer for such breach available to any Interested Party for any such uncured
breach.

(b) Upon receipt of the Administrative Purchase Payment with respect to a
Receivable which is an Administrative Receivable, the applicable Owner shall
assign, without recourse, representation or warranty, to the Servicer (and shall
take such other actions as the Servicer may reasonably request in writing to
perfect or confirm such assignment) all of such Person’s right, title and
interest in, to and under (i) such Administrative Receivable and all monies due
thereon and (ii) all Related Security with respect to such Administrative
Receivable, such assignment being an assignment outright and not for security.
Upon the assignment of such Administrative Receivable described in the preceding
sentence, the Servicer shall own such Administrative Receivable, and all such
Related Security, free of any further obligations to such Person with respect
thereto.

SECTION 2.09 Servicing Fee. In consideration for its services hereunder and as
compensation for expenses paid as contemplated by Section 2.10, the Servicer
shall be entitled to receive on each Distribution Date a servicing fee (the
“Basic Servicing Fee”) for the related Monthly Period equal to one-twelfth of 1%
(the “Basic Servicing Fee Rate”) multiplied by the Aggregate Receivables Balance
as of the last day of the preceding Monthly Period. On each Distribution Date,
the Servicer will be paid the Basic Servicing Fee and any unpaid Basic Servicing
Fees from all prior Distribution Dates (collectively, the “Total Servicing Fee”)
pursuant to Section 8.2(c) of the Indenture to the extent of funds available
therefor. In addition, the Servicer will be entitled to receive any late fees,
prepayment charges or certain similar fees and charges collected during a
Monthly Period (the “Supplemental Servicing Fee”). The Servicer shall retain all
Supplemental Servicing Fees and shall not be obligated to deposit them into the
Collection Account.

SECTION 2.10 Servicer Expenses. The Servicer shall be required to pay all
expenses incurred by it in connection with its activities hereunder, including
fees and disbursements of the Issuer, any trustees and independent accountants,
taxes imposed on the Servicer and expenses incurred in connection with
distributions and reports and all other fees and expenses not expressly stated
under this Agreement to be for the account of the Interested Parties, but
excluding federal, state and local income taxes, if any, of the Issuer or any
Securityholder.

 

- 8 -



--------------------------------------------------------------------------------

SECTION 2.11 Deposits to Collection Account. The Servicer shall remit to the
Indenture Trustee for deposit to the Collection Account all Collections it
receives during each Monthly Period within two Business Days after receipt
thereof; provided, however, that if the Servicer receives Collections from an
unidentified source, then Servicer shall remit such Collections within two
Business Days after identification thereof. However, Collections received during
the period from the Cutoff Date to the Closing Date shall be deposited to the
Collection Account within 48 hours after the Closing Date. The Servicer shall
remit to the Indenture Trustee for deposit (in immediately available funds) in
the Collection Account the aggregate Administrative Purchase Payments with
respect to Administrative Receivables to be purchased as of the last day of any
Monthly Period on the Business Day immediately preceding the immediately
succeeding Distribution Date.

SECTION 2.12 Collections. In the event that:

(a) NFC is the Servicer,

(b) a Servicer Default shall not have occurred and be continuing, and

(c) the short-term unsecured debt of the Servicer is rated at least A-1 by S&P
and P-1 by Moody’s,

then, the Servicer shall not be required to deposit Collections into the
Collection Account until the Business Day preceding the Distribution Date
following the Monthly Period during which such Collections were received.
Pending deposit into the Collection Account, Collections may be employed by the
Servicer at its own risk and for its own benefit and will not be segregated from
its own funds.

SECTION 2.13 Application of Collections. For the purposes of this Agreement, all
Collections for the related Monthly Period with respect to each Receivable shall
be applied by the Servicer as follows:

(a) all payments by or on behalf of the Obligor or other collections on a
Receivable (including Warranty Payments and Administrative Purchase Payments but
excluding Supplemental Servicing Fees) shall be applied (i) first to reduce
Outstanding Monthly Advances, if any, with respect to such Receivable,
(ii) second, to the Scheduled Payment on such Receivable for such Monthly
Period, and (iii) third, the remainder shall constitute, with respect to such
Receivable, a Full Prepayment or Partial Prepayment; and

(b) a Partial Prepayment made on a Receivable is applied to reduce the final
Scheduled Payment and will thereafter, to the extent the Partial Prepayment
exceeds the final Scheduled Payment, reduce Scheduled Payments in reverse
chronological order beginning with the penultimate Scheduled Payment. The Rebate
related to such Partial Prepayment will reduce the final Scheduled Payment and
will thereafter, to the extent the Rebate exceeds the final Scheduled Payment,
reduce Scheduled Payments in reverse chronological order beginning with the
penultimate Scheduled Payment.

SECTION 2.14 Monthly Advances. Subject to the following sentence, as of each
Accounting Date, if the payments received by the Servicer during the related
Monthly Period by

 

- 9 -



--------------------------------------------------------------------------------

or on behalf of the Obligor on a Receivable (other than an Administrative
Receivable, a Warranty Receivable or a Liquidating Receivable) after application
of such payments under Section 2.13(a) shall be less than the Scheduled Payment
on such Receivable for such Monthly Period, whether as a result of any extension
granted to the Obligor or otherwise, then the Servicer shall advance any such
shortfall (such amount, a “Monthly Advance”). The Servicer shall be obligated to
make a Monthly Advance in respect of a Receivable only to the extent that the
Servicer, in its sole discretion, shall determine that such advance shall be
recoverable (in accordance with the two immediately following sentences) from
subsequent collections or recoveries on such Receivable. Subject to Section 8.2
of the Indenture, the Servicer shall be reimbursed for unreimbursed Outstanding
Monthly Advances with respect to a Receivable from the following sources with
respect to such Receivable, in each case as set forth in this Agreement;
(i) subsequent payments by or on behalf of the Obligor, (ii) Liquidation
Proceeds, (iii) the Administrative Purchase Payment, together with the amount of
any Monthly Advance released pursuant to the definition thereof, and (iv) the
Warranty Payment. At such time as the Servicer shall determine that Outstanding
Monthly Advances with respect to any Receivable shall not be recoverable from
payments with respect to such Receivable, the Servicer shall be reimbursed from
any Collections made on other Receivables.

SECTION 2.15 Additional Deposits. The Servicer shall deposit in the Collection
Account the aggregate Monthly Advances pursuant to Section 2.14. The Servicer
and the Warranty Purchaser shall deposit in the Collection Account the aggregate
Administrative Purchase Payments and Warranty Payments with respect to
Administrative Receivables and Warranty Receivables, respectively. All such
deposits with respect to a Monthly Period shall be made in immediately available
funds on the Transfer Date with respect to the Distribution Date related to such
Monthly Period.

SECTION 2.16 Net Deposits. At any time that (i) NFC shall be the Servicer and
(ii) the Servicer shall be permitted by Section 2.12 of this Agreement to remit
collections on a basis other than a daily basis, the Indenture Trustee at the
written request of the Servicer may make any remittances pursuant to this
Article II of this Agreement or Article VIII of the Indenture net of amounts to
be distributed by the Indenture Trustee to such remitting party. Nonetheless,
each such party shall account for all of the above described remittances and
distributions as if the amounts were deposited and/or transferred separately.

SECTION 2.17 Servicer’s Certificate

(a) Not later than 10:00 a.m. (Chicago, Illinois time) on each Determination
Date, the Servicer shall deliver to each Trustee, the Swap Counterparty and the
Agent a Servicer’s Certificate with respect to the immediately preceding Monthly
Period in substantially the form attached hereto as Exhibit B executed by the
President or any Vice President of the Servicer containing all information
necessary to each such party for making the calculations, withdrawals, deposits,
transfers and distributions required by Sections 8.2 and 8.10 of the Indenture,
and all information required to be provided to the Interested Parties under
Section 8.8 of the Indenture. Receivables to be purchased by the Servicer under
Section 2.08 hereof, by NFC pursuant to Section 5.04 of the Purchase Agreement
or by NFRRC under Section 2.06 of the Pooling Agreement as of the last day of
any Monthly Period shall be identified by Receivable number with respect to
Retail Notes (in each case, as set forth in the Schedule of Retail Notes).

 

- 10 -



--------------------------------------------------------------------------------

With respect to any Receivables for which the Seller is the Owner, the Servicer
shall deliver to the Seller such accountings relating to such Receivables and
the actions of the Servicer with respect thereto as the Seller may reasonably
request.

(b) On or before each Determination Date, with respect to the preceding Monthly
Period and the related Distribution Date, the Servicer shall calculate the
Collected Amount, the Total Available Amount, the Total Servicing Fee, the
Noteholders’ Interest Distributable Amount (based on information provided by the
Agent) the net amount, if any, payable by or to the Trust under the Interest
Rate Swap (including the amount of any termination payments and the amount of
any payments that are not termination payments), the Principal Distribution
Amount and all other amounts required to determine the amounts to be deposited
in or paid from each of the Collection Account, the Note Distribution Account,
and the Certificate Distribution Account on the next succeeding Distribution
Date (or, in the case of payments due under the Interest Rate Swap, if any, on
the Business Day preceding the Distribution Date) and supply such information to
the Issuer and the Indenture Trustee.

(c) On the Closing Date (with respect to the remainder of calendar year 2008)
and thereafter, within 15 days prior to the end of each calendar year while this
Agreement remains in effect (with respect to the next succeeding calendar year),
the Servicer shall deliver to either the Indenture Trustee or the Owner Trustee,
following receipt of a written request, an Officers’ Certificate specifying the
days on which banking institutions in Chicago, Illinois are authorized or
obligated by law or executive order to be closed.

ARTICLE III

STATEMENTS AND REPORTS

SECTION 3.01 Annual Statement as to Compliance; Notice of Servicer Default; Tax
Reports.

(a) The Servicer shall deliver to the Issuer, the Indenture Trustee, the Agent
and the Swap Counterparty, on or before February 1 of each following year,
beginning February 1, 2009 an officer’s certificate signed by the Chairman of
the Board, Vice Chairman of the Board, the President or any Vice President of
the Servicer, dated as of the immediately preceding October 31, stating that
(i) a review of the activities of the Servicer during the Servicer’s immediately
preceding fiscal year (or, with respect to the first such certificate, such
period as shall have elapsed from the Closing Date to the last day of the
Servicer’s immediately preceding fiscal year) and of its performance under this
Agreement has been made under such officer’s supervision, and (ii) to such
officer’s knowledge, based on such review, the Servicer has fulfilled all its
obligations under this Agreement throughout such period, or, if there has been a
default in the fulfillment of any such obligation, specifying each such default
known to such officer and the nature and status thereof. A copy of such
certificate may be obtained by any Noteholder or Certificateholder by a request
in writing to the Indenture Trustee or Issuer, respectively, addressed to the
Corporate Trust Office of the Indenture Trustee or the Owner Trustee,
respectively.

(b) The Servicer shall deliver to the Issuer, each Trustee, and the Agent,
promptly after having obtained knowledge thereof, but in no event later than
five Business Days

 

- 11 -



--------------------------------------------------------------------------------

thereafter, written notice in an Officer’s Certificate of any Servicer Default
under Section 7.01 or event which with the giving of notice or lapse of time, or
both, would become a Servicer Default under Section 7.01.

(c) The Servicer shall prepare and deliver to the Issuer and the Indenture
Trustee the annual report described in Section 8.8(b) of the Indenture.

SECTION 3.02 Annual Accountants’ Report.

(a) The Servicer shall cause a firm of independent accountants, who may also
render other services to the Servicer or NFRRC, to deliver to the Issuer, the
Swap Counterparty, each Trustee and the Agent, (i) on or before February 1 of
each following year, beginning with February 1, 2009, with respect to the
Servicer’s immediately preceding fiscal year (or, with respect to the first such
report, such period as shall have elapsed from the Closing Date to the last day
of the Servicer’s immediately preceding fiscal year), a copy of the report (the
“Accountants’ Report”) addressed to the board of directors of the Servicer, the
Issuer, and to each Trustee to the effect that such firm has audited the
financial statements of the Servicer and issued its report thereon and that such
audit was made in accordance with generally accepted auditing standards and
(ii) on or before March 1 of each following year, beginning with March 1, 2009,
with respect to the Servicer’s immediately preceding fiscal year (or, with
respect to the first such date, such period as shall have elapsed from the
Closing Date to the last day of the Servicer’s immediately preceding fiscal
year), a copy of the agreed-upon procedures letter relating to the receivables
serviced by NFC for others, which letter may also relate to the Receivables, in
accordance with the requirements of the Minimum Servicing Standards set forth in
Exhibit A hereto.

(b) The same firm of independent accountants shall have certified to NFRRC that
such firm is independent of NFRRC and the Servicer within the meaning of the
Code of Professional Ethics of the American Institute of Certified Public
Accountants.

(c) A copy of the Accountant’s Report may be obtained by any Noteholder or
Certificateholder by a request in writing to the Indenture Trustee or the
Issuer, addressed to the Corporate Trust Office of the Indenture Trustee or the
Owner Trustee, respectively.

SECTION 3.03 Access to Certain Documentation and Information Regarding
Receivables. The Servicer shall provide to the Issuer, each Trustee, the Agent
and Securityholders reasonable access to the Servicer’s records regarding the
Receivables owned by the Issuer. Except as provided in any other Basic Document,
the Servicer shall provide such access to any Securityholder only in such cases
where a Securityholder is required by applicable statutes or regulations to
review such documentation. In each case, such access shall be afforded without
charge but only upon reasonable request and during normal business hours at
offices of the Servicer designated by the Servicer. Nothing in this Section 3.03
shall derogate from the obligation of the Servicer to observe any applicable law
prohibiting disclosure of information regarding Obligors, and the failure of the
Servicer to provide access as provided in this Section 3.03 as a result of such
obligation shall not constitute a breach of this Section 3.03.

SECTION 3.04 Maintenance of Schedule of Retail Notes. The Servicer shall
maintain at all times a current schedule of Retail Notes (the “Schedule of
Retail Notes”) which

 

- 12 -



--------------------------------------------------------------------------------

shall list separately all Retail Notes which are owned by the Issuer. The
Schedule of Retail Notes shall be updated to reflect all sales of Receivables as
a result of a Receivable becoming a Warranty Receivable or an Administrative
Receivable. The Servicer shall deliver to the Owner Trustee, the Indenture
Trustee and the Agent an updated Schedule of Retail Notes on or before each
Distribution Date.

SECTION 3.05 Amendments to Schedule of Retail Notes. If the Servicer, during a
Monthly Period, assigns to a Receivable an account number that differs from the
account number previously identifying such Receivable on the Schedule of Retail
Notes, the Servicer shall amend the Schedule of Retail Notes to report the newly
assigned account number. Each Schedule of Retail Notes delivered on a
Distribution Date pursuant to Section 3.04 shall list all new account numbers
assigned to Receivables during such Monthly Period and shall show by cross
reference the prior account numbers identifying such Receivables on the
previously distributed Schedule of Retail Notes.

SECTION 3.06 Maintenance of Systems and Receivables List.

(a) The Servicer shall maintain accounts and records as to each Receivable
accurately and in sufficient detail to permit (i) the reader thereof to know the
status of such Receivable, including payments and recoveries made and payments
owing (and the nature of each) and extensions of any scheduled payments made not
less than 45 days prior thereto, and (ii) reconciliation between payments or
recoveries on (or with respect to) each Receivable and the amounts from time to
time deposited in the Collection Account with respect to such Receivable.

(b) The Servicer shall maintain its computer systems so that the Servicer’s
master computer records (including any backup archives) that refer to any
Receivable shall indicate clearly that the Receivable is owned by the Issuer and
that such Receivable has been pledged by the Issuer to the Indenture Trustee.
Indication of the Issuer’s and the Indenture Trustee’s interest in a Receivable
shall be deleted from or modified on the Servicer’s computer systems when, and
only when, the Receivable shall have been paid in full, repurchased by NFC,
purchased by the Servicer or become a Liquidating Receivable as to which the
Servicer has discontinued pursuing remedies with respect to collection in
accordance with its customary servicing procedures, and such Receivable is
deleted from the Servicer’s computer systems.

(c) If at any time the Servicer shall propose to sell, grant a security interest
in, or otherwise transfer any interest in truck, truck chassis, bus or trailer
receivables to any prospective purchaser, lender or other transferee, the
Servicer shall give to such prospective purchaser, lender or other transferee,
computer tapes, records or printouts (including any of those restored from
backup archives) that, if they refer in any manner whatsoever to any Receivable,
indicate clearly that such Receivable has been sold and is owned by the Issuer
and has been pledged to the Indenture Trustee unless such Receivable has been
paid in full, repurchased by Navistar Financial or purchased by the Servicer.

(d) The Servicer will furnish to the Issuer, the Indenture Trustee and the Agent
at any time upon request a list of all Receivables then held as part of the
Owner Trust Estate, together with a reconciliation of such list to the Schedule
of Retail Notes and to each of

 

- 13 -



--------------------------------------------------------------------------------

the Servicer’s Certificates furnished before such request indicating removal of
Receivables from the Owner Trust Estate. Upon request, the Servicer shall
furnish a copy of any such list to the Seller.

(e) The Servicer shall prepare and file such financing statements and cause to
be prepared and filed such continuation and other statements, all in such manner
and in such places as may be required by law fully to preserve, maintain and
protect the interest of the Issuer under the Pooling Agreement in the
Receivables, the Related Security and other property conveyed thereunder (to the
extent such property constitutes Code Collateral) and the Indenture Trustee’s
security interest in the Receivables, the Related Security and other Collateral
(to the extent such Collateral is Code Collateral). The Servicer shall deliver
(or cause to be delivered) to the Indenture Trustee and the Agent file-stamped
copies of, or filing receipts for, any document filed as provided above, as soon
as available following such filing.

ARTICLE IV

THE CUSTODIAN

SECTION 4.01 Custody of Receivable Files. To assure uniform quality in servicing
the Receivables and to reduce administrative costs, the Owner of each Receivable
and the Indenture Trustee hereby appoint the Servicer, and the Servicer hereby
accepts such appointment, to act as contractor of the Owner of each Receivable
and the Indenture Trustee (for the benefit of the Financial Parties) as
custodian to maintain custody of the following documents or instruments with
respect to such Receivable (as to each Receivable, the “Receivable File”), which
will be hereby constructively delivered to the Owner of the related Receivable
and the Indenture Trustee:

(a) the fully executed original of the Retail Note;

(b) documents evidencing or related to any related Insurance Policy;

(c) a copy of the credit application of each Obligor, fully executed by each
such Obligor on NFC’s customary form, or on a form approved by NFC, for such
application;

(d) where permitted by law, the original Certificate of Title (when received)
and otherwise such documents, if any, that NFC keeps on file in accordance with
its customary procedures indicating that the Financed Vehicle is owned by the
Obligor and subject to the interest of NFC as first lienholder or secured party;
and

(e) any and all other documents that NFC keeps on file in accordance with its
customary procedures relating to the individual Receivable, Obligor or Financed
Vehicle.

SECTION 4.02 Duties of Servicer as Custodian.

(a) The Servicer shall hold each Receivable File for the benefit of the Owner of
the related Receivable and the Indenture Trustee (for the benefit of the
Financial Parties) and maintain such accurate and complete accounts, records and
computer systems pertaining to each Receivable File as shall enable NFRRC, the
Issuer and the Indenture Trustee to comply with their respective obligations
under the Purchase Agreement and the Further Transfer and Servicing Agreements.
Each Receivable shall be identified as such on the books and records of the
Servicer to the extent the Servicer reasonably determines to be necessary to
comply with the terms and conditions of the Purchase Agreement and, if
applicable, the Further Transfer and

 

- 14 -



--------------------------------------------------------------------------------

Servicing Agreements. In performing its duties as custodian, the Servicer shall
act with reasonable care, using that degree of skill and attention that the
Servicer exercises with respect to the receivable files relating to comparable
truck, truck chassis, bus and trailer receivables that the Servicer services and
holds for itself or others. The Servicer shall conduct, or cause to be
conducted, periodic physical inspections of the Receivable Files held by it
under this Agreement, and of the related accounts, records and computer systems,
in such manner as shall enable the Owner Trustee and the Indenture Trustee to
verify the accuracy of the Servicer’s inventory and record keeping. The Servicer
shall promptly report to each Owner and the Indenture Trustee any failure on its
part to hold the Receivable Files and maintain its accounts, records and
computer systems as herein provided and promptly take appropriate action to
remedy any such failure.

(b) The Servicer shall maintain each Receivable File at its principal office at
425 N. Martingale Road, Suite 1800, Schaumburg, Illinois, 60173, or at such
other office of the Servicer as shall from time to time be identified to the
Owners and the Indenture Trustee upon 60 days’ prior written notice. Subject
only to the Custodian’s security requirements applicable to its own employees
having access to similar records held by the Servicer and the limitations set
forth in Section 3.03 hereof and otherwise in the Basic Documents, the Servicer
shall permit the Owners, the Indenture Trustee or their duly authorized
representatives, attorneys or auditors to inspect the Receivable Files and the
related accounts, records and computer systems maintained by the Servicer
pursuant hereto at such times as such party may reasonably request.

(c) In general, the Servicer shall attend to all nondiscretionary details in
connection with maintaining custody of the Receivable Files. In addition, the
Servicer shall assist the Owner Trustee generally in the preparation of routine
reports to Securityholders, if any, or to regulatory bodies to the extent
necessitated by the Servicer’s custody of the Receivable Files.

SECTION 4.03 Custodian’s Indemnification. The Servicer as custodian shall
indemnify the Issuer, the Indenture Trustee, the Owner Trustee and the Financial
Parties and each of their officers, directors and agents for any and all
liabilities, obligations, losses, compensatory damages, payments, costs or
expenses of any kind whatsoever that may be imposed on, incurred by or asserted
against the Issuer, the Indenture Trustee, the Owner Trustee, any Financial
Party or any of their officers, directors and agents as the result of any
improper act or omission in any way relating to the maintenance and custody by
the Servicer as custodian of the Receivable Files; provided, however, that the
Servicer shall not be liable to the Issuer, the Indenture Trustee, the Owner
Trustee or the Financial Parties, or any of their officers directors or agents,
for any portion of any such amount resulting from the willful misfeasance, bad
faith or negligence of such Person.

SECTION 4.04 Effective Period and Termination. The Servicer’s appointment as
Custodian with respect to a Receivable File hereunder shall become effective as
of the Purchase Date and shall continue in full force and effect until
terminated pursuant to this Section 4.04. If the Servicer shall resign as
Servicer in accordance with the provisions of this Agreement or if all of the
rights and obligations of the Servicer shall have been terminated under Article
VII, the

 

- 15 -



--------------------------------------------------------------------------------

appointment of such Servicer as custodian shall be terminated and the terminated
Custodian shall deliver the Receivables Files to (or at the direction of) the
Indenture Trustee pursuant to Section 7.02 of this Agreement. Upon (i) the
repurchase of a Warranty Receivable by NFC pursuant to the Purchase Agreement,
(ii) purchase of a Warranty Receivable by NFRRC pursuant to the Pooling
Agreement or (iii) purchase of an Administrative Receivable by the Servicer
pursuant to Section 2.08(a) of this Agreement, the Servicer shall deliver the
related Receivable File to or at the direction of the purchaser. Upon delivery
of such Receivable File, the Servicer’s obligations with respect to such
Receivable File shall terminate.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

OF THE SERVICER

SECTION 5.01 Representations and Warranties of the Servicer. The Servicer hereby
represents and warrants to NFRRC, the Issuer and the Indenture Trustee that as
of the Purchase Date:

(a) Organization and Good Standing. The Servicer has been duly organized and is
validly existing as a corporation, and in good standing under the laws of the
State of Delaware, with power and authority to own its properties and to conduct
its business as such properties are presently owned and such business is
presently conducted, and had at all relevant times, and now has, power,
authority and legal right to service the Receivables as provided in this
Agreement.

(b) Due Qualification. The Servicer is duly qualified to do business as a
foreign corporation in good standing, and has obtained all necessary licenses
and approvals, in all jurisdictions in which the ownership or lease of property
or the conduct of its business (including the servicing of the Receivables as
required by this Agreement) requires or shall require such qualification.

(c) Power and Authority. The Servicer has the power and authority to execute and
deliver this Agreement and to perform its obligations hereunder and the
execution, delivery and performance by the Servicer of this Agreement has been
duly authorized by all necessary corporate action on the part of the Servicer.
The Agreement has been duly executed and delivered by the Servicer.

(d) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of the Servicer enforceable against the Servicer in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights in general and by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.

(e) No Violation. The execution and delivery of this Agreement by the Servicer
and its performance of its obligations hereunder will not violate any
Requirement of Law or Contractual Obligation of the Servicer and will not result
in, or require, the creation or

 

- 16 -



--------------------------------------------------------------------------------

imposition of any Lien on any of its property or assets pursuant to any such
Requirement of Law or Contractual Obligation other than as expressly permitted
by the Basic Documents.

(f) No Proceedings. There are no actions, proceedings or, to the Servicer’s
knowledge, investigations pending or, to the Servicer’s knowledge, threatened
before any Governmental Authority (i) asserting the invalidity of this
Agreement, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or the issuance of the Securities, or
(iii) seeking any determination or ruling that would reasonably be expected to
have a Material Adverse Effect with respect to the Servicer.

(g) No Consent. Except as expressly contemplated by the Basic Documents, no
consent, permit, approval or authorization of, or declaration to or filing with,
or other act by or in respect of, any Governmental Authority or any other Person
is required in connection with the execution, delivery, performance, validity or
enforceability by or against the Servicer of this Agreement.

ARTICLE VI THE

SERVICER

SECTION 6.01 Merger or Consolidation of, or Assumption of the Obligations of,
the Servicer. Any Person (a) into which the Servicer may be merged or
consolidated, (b) resulting from any merger, conversion or consolidation to
which the Servicer shall be a party, (c) succeeding to the business of the
Servicer, or (d) more than 50% of the voting stock or other interest of which is
owned directly or indirectly by NIC and which is otherwise servicing NFC’s
receivables, which Person in any of the foregoing cases executes an agreement of
assumption to perform every obligation of the Servicer under this Agreement
shall be the successor to the Servicer under this Agreement without the
execution or filing of any paper or any further act on the part of any of the
parties to this Agreement, notwithstanding anything in this Agreement to the
contrary. The Servicer shall provide prompt notice of any merger, consolidation
or succession pursuant to this Section 6.01 to the Agent, the Owner Trustee and
the Indenture Trustee.

SECTION 6.02 Limitation on Liability of Servicer and Others.

(a) Neither the Servicer nor any of the directors or officers or employees or
agents of the Servicer shall be under any liability to the Issuer or any
Noteholder, except as specifically provided in this Agreement, for any action
taken or for refraining from the taking of any action pursuant to this Agreement
or any other Further Transfer and Servicing Agreement or for errors in judgment;
provided, however, that this provision shall not protect the Servicer or any
such Person against any liability that would otherwise be imposed by reason of
willful misfeasance, bad faith or negligence (except errors in judgment) in the
performance of the Servicer’s duties or by reason of reckless disregard of
obligations and duties under the Further Transfer and Servicing Agreements. The
Servicer and any director, officer or employee or agent of the Servicer may rely
in good faith on the advice of counsel or on any document of any kind prima
facie properly executed and submitted by any Person respecting any matters
arising under this Agreement.

 

- 17 -



--------------------------------------------------------------------------------

(b) Except as provided in this Agreement, the Servicer shall not be under any
obligation to appear in, prosecute or defend any legal action that is not
incidental to its duties to service the Receivables in accordance with this
Agreement and that in its opinion may involve it in any expense or liability;
provided, however, that the Servicer may undertake any reasonable action that it
may deem necessary or desirable in respect of this Agreement and the rights and
duties of the parties to this Agreement and the interests of the Financial
Parties. In such event, the legal expenses and costs for such action and any
liability resulting therefrom shall be expenses, costs and liabilities of the
Issuer and the Servicer shall be entitled to be reimbursed therefor.

SECTION 6.03 Delegation of Duties. So long as NFC acts as Servicer, the Servicer
may, at any time without notice or consent, delegate any duties under this
Agreement to any Person more than 50% of the voting stock or other interest of
which is owned, directly or indirectly, by NFC. The Servicer may at any time
perform specific duties as Servicer through subservicers who are in the business
of servicing medium and heavy duty truck, truck chassis, bus and trailer
receivables. Any delegation of the Servicer’s duties under this Section 6.03
shall not relieve the Servicer of its responsibility with respect to such
duties.

SECTION 6.04 Servicer not to Resign. Subject to the provisions of Section 7.02,
the Servicer shall not resign from the obligations and duties imposed on it by
this Agreement as Servicer except upon determination that the performance of its
duties under this Agreement is no longer permissible under applicable law. Any
such determination permitting the resignation of the Servicer shall be evidenced
by an Opinion of Counsel to such effect delivered to the Indenture Trustee. No
such resignation shall become effective until the Indenture Trustee or a
successor Servicer shall have assumed the responsibilities and obligations of
the Servicer in accordance with Section 7.02.

SECTION 6.05 Servicer Indemnification.

(a) The Servicer (other than the Indenture Trustee in its capacity as successor
Servicer pursuant to Section 7.03 hereof) shall be liable in accordance with
this Agreement only to the extent of the obligations in this Agreement
specifically undertaken by the Servicer. Such obligations shall include the
following:

(i) The Servicer (other than any successor Servicer who is not an affiliate of
the initial Servicer, including the Indenture Trustee in its capacity as
successor Servicer pursuant to Section 7.03 hereof it being understood that the
removed Servicer shall retain such liability) shall defend, indemnify and hold
harmless the Indenture Trustee, the Owner Trustee, the Issuer and the Interested
Parties from and against any and all costs, expenses, losses, damages, claims
and liabilities arising out of or resulting from the use, ownership or operation
by the Servicer or any Affiliate thereof of any Financed Vehicle;

(ii) The Servicer (other than any successor Servicer who is not an affiliate of
the initial Servicer, including the Indenture Trustee in its capacity as
successor Servicer pursuant to Section 7.03 hereof it being understood that the
removed Servicer shall retain such liability) shall indemnify, defend and hold
harmless the Issuer, the Owner Trustee and the Indenture Trustee from and
against any taxes that may at any time be asserted against

 

- 18 -



--------------------------------------------------------------------------------

any such Person with respect to the transactions contemplated in this Agreement
and the Pooling Agreement, including any sales, gross receipts, general
corporation, Illinois corporate income, tangible personal property, privilege or
license taxes (but not including any taxes asserted with respect to, and as of
the date of, the sale of the Receivables to the Owner Trustee or the issuance
and original sale of the Securities, or asserted with respect to ownership of
the Receivables, or federal or other income taxes arising out of distributions
on the Securities, or any fees or other compensation payable to any such Person)
and costs and expenses in defending against the same;

(iii) The Servicer shall indemnify, defend and hold harmless the Issuer, the
Owner Trustee, the Indenture Trustee and the Interested Parties from and against
any and all costs, expenses, losses, claims, damages, and liabilities to the
extent that such cost, expense, loss, claim, damage, or liability arose out of,
or was imposed upon such Person through the negligence, willful misfeasance or
bad faith of the Servicer in the performance of its duties under this Agreement
and any other Transfer and Servicing Agreement or by reason of reckless
disregard of its obligations and duties under any of the Transfer and Servicing
Agreements;

(iv) The Servicer (other than any successor Servicer who is not an affiliate of
the initial Servicer, including the Indenture Trustee in its capacity as
successor Servicer pursuant to Section 7.03 hereof it being understood that the
removed Servicer shall retain such liability) shall indemnify, defend and hold
harmless each Trustee and their respective agents, officers, directors and
servants, from and against all costs, expenses, losses, claims, damages and
liabilities arising out of or incurred in connection with (x) in the case of the
Owner Trustee, the Indenture Trustee’s performance of its duties under the Basic
Documents, (y) in the case of the Indenture Trustee, the Owner Trustee’s
performance of its duties under the Basic Documents or (z) the acceptance,
administration or performance by, or action or inaction of, the applicable
Trustee of the trusts and duties contained in this Agreement, the Basic
Documents, the Indenture (in the case of the Indenture Trustee), including the
administration of the Collateral, and the Trust Agreement (in the case of the
Owner Trustee), including the administration of the Owner Trust Estate, except
in each case to the extent that such cost, expense, loss, claim, damage or
liability: (A) is due to the willful misfeasance, bad faith or negligence
(except for errors in judgment) of the Person seeking to be indemnified, (B) to
the extent otherwise payable to the Indenture Trustee, arises from the Indenture
Trustee’s breach of any of its representations or warranties in Section 6.13 of
the Indenture or (C) to the extent otherwise payable to the Owner Trustee,
arises from the Owner Trustee’s breach of any of its representations or
warranties set forth in Section 6.6 of the Trust Agreement; and

(v) The Servicer (other than any successor Servicer who is not an affiliate of
the initial Servicer, including the Indenture Trustee in its capacity as
successor Servicer pursuant to Section 7.03 hereof it being understood that the
removed Servicer shall retain such liability) will indemnify the Owner Trustee
in accordance with the provisions specified in Section 6.9 of the Trust
Agreement.

(b) Indemnification under this Section 6.05 shall survive the resignation or
removal of the Owner Trustee or the Indenture Trustee or the termination of this
Agreement or the Trust Agreement and shall include reasonable fees and expenses
of counsel and expenses of litigation. If the Servicer has made any indemnity
payments pursuant to this Section 6.05 and the

 

- 19 -



--------------------------------------------------------------------------------

recipient thereafter collects any of such amounts from others, the recipient
shall promptly repay such amounts collected to the Servicer, without interest.

SECTION 6.06 Backup Servicer. On or prior to the Closing Date, NFC, as Servicer,
will enter into a backup servicing agreement (the “Backup Servicing Agreement”)
with a Person who meets the criteria specified for a successor Servicer as set
forth in Section 7.03 and who agrees to become a successor servicer if appointed
by the Indenture Trustee pursuant to Section 7.03 (the “Backup Servicer”). Prior
to each Distribution Date, the Servicer shall deliver to the Backup Servicer a
data tape or other electronic data file compiling data for the previous calendar
month relating to the Receivables. The Backup Servicer shall have within 30 days
of the Closing Date mapped the Servicer’s data system as it relates to the
Receivables. Unless and until a Servicer Default occurs and the Backup Servicer
is appointed as the successor Servicer, the sole obligation of the Backup
Servicer will be to perform systems data mapping of NFC’s servicing computer
systems. The costs and expenses associated with the Backup Servicer performing
such system data mapping shall be paid for by the Servicer.

ARTICLE VII

DEFAULT

SECTION 7.01 Servicer Defaults. Each of the following shall constitute a
“Servicer Default”:

(a) any failure by the Servicer to deliver to the Indenture Trustee for deposit
in any of the Designated Accounts or to the Owner Trustee for deposit in the
Certificate Distribution Account any required payment or to direct the Indenture
Trustee to make any required distributions therefrom, in each case which failure
continues unremedied for (y) two Business Days if such failed delivery is in an
amount up to and including $5,000,000.00 or (z) five Business Days if such
failed delivery exceeds $5,000,000.00, in each case after the earlier of
(i) written notice is received by the Servicer from the applicable Trustee or
the Agent or (ii) after discovery of such failure by an officer of the Servicer;

(b) any failure by the Servicer duly to observe or perform in any material
respect any other covenant or agreement of the Servicer set forth in this
Agreement or any other Basic Document which failure materially and adversely
affects the rights of any Securityholder or any Financial Party and which
continues unremedied for 30 days after the giving of written notice of such
failure (A) to the Servicer by either Trustee or the Agent or (B) to the
Servicer and to either Trustee by the holders of not less than 25% of the
Outstanding Amount of the Controlling Class;

(c) any representation, warranty or certification made by the Servicer pursuant
to this Agreement or any other Basic Document shall prove to have been incorrect
in any material respect when made, and if the consequences of such
representation, warranty or certification being incorrect shall be susceptible
of remedy in all material respects, such consequences shall not be remedied in
all material respects within 30 days after the Servicer first becomes aware or
is advised that such representation, warranty or certification was incorrect in
a material respect;

 

- 20 -



--------------------------------------------------------------------------------

(d) the occurrence of an Insolvency Event with respect to the Servicer;

(e) the failure of NFC and its affiliates to deliver the financial statements
and related financial information as provided in Section 5.02(c) of the Note
Purchase Agreement and a written notice is received by the Servicer from the
Agent stating that such failure constitutes a “Servicer Default”; and

(f) the failure of NFC to deliver the reports described in Section 5.02(e) of
the Note Purchase Agreement and the receipt by the Servicer of written notice
from the Agent stating that such failure constitutes a “Servicer Default.”

SECTION 7.02 Consequences of a Servicer Default. If a Servicer Default shall
occur and be continuing, the Indenture Trustee or holders of Securities
evidencing not less than a majority of the Outstanding Amount of the Controlling
Class may, in addition to other rights and remedies available in a court of law
or equity to damages, injunctive relief and specific performance, terminate all
the rights and obligations of the Servicer hereunder and under all sub-servicing
agreements whereupon the Indenture Trustee will succeed to all the
responsibilities, duties and liabilities of the Servicer under this Agreement
and will be entitled to similar compensation arrangements. On or after the
receipt by the Servicer of such written notice, all authority and power of the
Servicer under this Agreement, whether with respect to the Receivables, the
Receivable Files or otherwise, shall pass to and be vested in the Indenture
Trustee pursuant to and under this Section 7.02. Upon the receipt of such
notice, the Servicer’s appointment as custodian shall be terminated and, upon
instruction from the Indenture Trustee, the Servicer shall release all
Receivable Files to the Indenture Trustee, or its respective agent or assignee,
as the case may be, at such place or places as the Indenture Trustee may
designate, as soon as practicable. The Servicer shall be deemed to have received
proper instructions with respect to the Receivable Files upon its receipt of
written instructions signed by an officer of the Indenture Trustee. The
Indenture Trustee is hereby authorized and empowered to execute and deliver, on
behalf of the predecessor Servicer, as attorney-in-fact or otherwise, any and
all documents and other instruments, and to do or accomplish all other acts or
things necessary or appropriate to effect the purposes of such notice of
termination, whether to complete the transfer and endorsement of the Receivables
and related documents, or otherwise. The predecessor Servicer agrees to
cooperate with the Indenture Trustee or any successor Servicer in effecting the
termination of the responsibilities and rights of the Servicer under this
Agreement, including the transfer to the Indenture Trustee for administration by
it of all cash amounts that shall at the time be held by the predecessor
Servicer for deposit, or that shall have been deposited by the Servicer in the
Collection Account, the Note Distribution Account or the Certificate
Distribution Account or thereafter received that shall at any time be held with
respect to the Receivables by the Servicer.

SECTION 7.03 Indenture Trustee to Act; Appointment of Successor. On and after
the time the Servicer receives a notice of termination pursuant to Section 7.02,
the Indenture Trustee shall be the successor in all respects to the Servicer in
its capacity as servicer and custodian under this Agreement and the transactions
set forth or provided for in this Agreement and the other Basic Documents, and
shall be subject to all the responsibilities, restrictions, duties and
liabilities relating thereto placed on the Servicer and Custodian by the terms
and provisions of this Agreement and the other Basic Documents; provided,
however, that if the Backup

 

- 21 -



--------------------------------------------------------------------------------

Servicer satisfies the criteria for a successor servicer specified below, the
Indenture Trustee shall promptly appoint the Backup Servicer as the successor
Servicer; provided, further, that the predecessor Servicer shall remain liable
for, and the successor Servicer shall have no liability for, any indemnification
obligations of the Servicer arising as a result of acts, omissions or
occurrences during the period in which the predecessor Servicer was the
Servicer; and provided, further, that NFC shall remain liable for all such
indemnification obligations of the Servicer without regard to whether it is
still Servicer hereunder. As compensation therefor, the Indenture Trustee or the
Backup Servicer shall be entitled to such compensation (whether payable out of
the Collection Account or otherwise) as the Servicer would have been entitled to
under this Agreement if no such notice of termination had been given including,
but not limited to, the Total Servicing Fee and Supplemental Servicing Fees.
Notwithstanding the above, if the Indenture Trustee does not appoint the Backup
Servicer as the successor servicer then the Indenture Trustee may, if it shall
be unwilling to so act, or shall, if it is legally unable to so act, appoint, or
petition a court of competent jurisdiction to appoint, a successor (i) having a
net worth of not less than $100,000,000 or whose majority owner is, either
directly or indirectly, a Person having a net worth on a consolidated basis of
not less than $100,000,000 and (ii) whose regular business includes the
servicing of receivables of the type included in the Collateral, as the
successor to the Servicer under this Agreement in the assumption of all or any
part of the responsibilities, duties or liabilities of the Servicer under this
Agreement. In connection with such appointment and assumption, the Indenture
Trustee may make such arrangements for the compensation of such successor out of
payments on Receivables as it and such successor shall agree; provided, however,
that no such compensation shall be in excess of that permitted the Servicer
under this Agreement. The Indenture Trustee and such successor shall take such
action, consistent with this Agreement, as shall be necessary to effectuate any
such succession. Upon termination of the Servicer and after appointment of a
successor Servicer, the Servicer shall reasonably cooperate with such successor
Servicer to notify all Obligors to cease remitting payments to bank accounts and
lock boxes controlled by the Servicer and to instead remit payment directly to
any bank accounts and lock boxes designated by such successor Servicer. If at
any time on or after the date on which the Servicer is terminated the Servicer
receives any payment from any Obligor, then the Servicer shall promptly forward
the amount of such payment, along with copies of any remittances or other
documentation accompanying such payment, to the successor Servicer.

SECTION 7.04 Notification to Securityholders. Upon any termination of, or
appointment of a successor to, the Servicer pursuant to this Article VII, the
Indenture Trustee shall give prompt written notice thereof to the Noteholders
and the Agent and the Owner Trustee shall give prompt written notice thereof to
the Certificateholders.

SECTION 7.05 Repayment of Advances. If a successor Servicer shall be appointed,
the predecessor Servicer shall be entitled to receive, to the extent of
available funds, reimbursement for Outstanding Monthly Advances pursuant to
Section 2.14 in the manner specified in Section 8.2 of the Indenture with
respect to all Monthly Advances made by such predecessor Servicer. The successor
Servicer shall not be entitled to reimbursement for Monthly Advances made by the
predecessor Servicer.

SECTION 7.06 Waiver of Past Defaults. The Indenture Trustee, at the direction of
the holders of not less than a majority of the Outstanding Amount of the
Controlling Class, may

 

- 22 -



--------------------------------------------------------------------------------

waive any default by the Servicer in the performance of its obligations
hereunder and its consequences, except a default in making any required deposits
to or payments from any of the Designated Accounts in accordance with this
Agreement. Upon any such waiver of a past default, such default shall cease to
exist, and any Servicer Default arising therefrom shall be deemed to have been
remedied for every purpose of this Agreement. No such waiver shall extend to any
subsequent or other default or impair any right consequent thereon. The Servicer
shall give written notice of each such waiver to the Agent.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01 Amendment. This Agreement may be amended from time to time (subject
to any expressly applicable amendment provision of the Further Transfer and
Servicing Agreements) by a written amendment duly executed and delivered by the
parties hereto; provided, however, that this Agreement may not be amended unless
such amendment is in accordance with the provisions of Section 5.01 of the
Pooling Agreement as if such Section 5.01 were contained herein and were
applicable to this Agreement. Prior to the execution of any such amendment, the
Servicer shall furnish written notification of the substance of such amendment
to the Agent. Notwithstanding any other provision of this Agreement, if the
consent of the Swap Counterparty is required pursuant to the Swap Counterparty
Rights Agreement, any such purported amendment shall be null and void ab initio
unless the Swap Counterparty consents in writing to such amendment.

SECTION 8.02 Termination. The respective obligations and responsibilities of the
parties hereto pursuant to this Agreement shall terminate upon the earlier of:

(a) the maturity or other liquidation of the last Receivable and the disposition
of any amounts received upon liquidation of any such remaining Receivables or

(b) the termination of the Pooling Agreement pursuant to Section 4.02 thereof.

SECTION 8.03 Notices. All notices, requests and demands to NFRRC, the Servicer,
either Trustee, the Swap Counterparty or the Agent under this Agreement shall be
delivered as specified in Appendix B to the Pooling Agreement.

SECTION 8.04 Governing Law. All questions concerning the construction, validity
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Illinois, without
giving effect to any choice of law or conflict provision or rule (whether of the
State of Illinois or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Illinois.

SECTION 8.05 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

- 23 -



--------------------------------------------------------------------------------

SECTION 8.06 Assignment; Third-Party Beneficiaries. Except to the extent
permitted by Article VI or as required by Article VII, the Servicer may not
assign its rights or delegate its obligations hereunder. The Servicer
acknowledges that the Issuer shall assign all of its rights, title and interest
in this Agreement to the Indenture Trustee on behalf of the Financial Parties
pursuant to the Indenture. The Servicer agrees that the Indenture Trustee is an
express third-party beneficiary with respect to this Agreement and, as such,
shall have the right to enforce this Agreement and to exercise directly all
rights and remedies under this Agreement (including, without limitation, the
right to give or withhold any consents or approvals of the Issuer to be given or
withheld hereunder). The Servicer shall deliver copies of all statements,
reports, Opinions of Counsel, notices, requests, demands and other documents to
be delivered by the Servicer to Issuer pursuant to the terms hereof to the
Indenture Trustee. The Swap Counterparty shall be a third-party beneficiary to
this Agreement only to the extent that it has rights specified herein or rights
with respect to this Agreement specified in the Swap Counterparty Rights
Agreement. Except as otherwise provided in the Swap Counterparty Rights
Agreement or in this Article VIII, no other Person shall have any right or
obligation hereunder.

SECTION 8.07 Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the parties hereto, and their respective successors and
permitted assigns. Except as otherwise provided in Section 6.03 or in this
Article VIII, no other Person shall have any right or obligation hereunder.

SECTION 8.08 Counterparts. This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute but one and the
same instrument.

SECTION 8.09 Headings and Cross-References. The various headings in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement.

SECTION 8.10 No Petition Covenants. Notwithstanding any prior termination of
this Agreement, the Servicer shall not, prior to the date which is one year and
one day after payment in full of all obligations and the final distribution with
respect to the Securities, acquiesce, petition or otherwise invoke or cause the
Issuer or NFRRC to invoke or join any other Person in instituting the process of
any court or government authority for the purpose of commencing or sustaining a
case against the Issuer or NFRRC any bankruptcy, reorganization, arrangement,
insolvency, liquidation proceeding, or similar law of the United States or any
state of the United States.

SECTION 8.11 Limitation of Liability of the Trustees.

(a) Notwithstanding anything contained herein to the contrary, this Agreement
has been acknowledged and accepted by The Bank of New York, not in its
individual capacity but solely as Indenture Trustee, and in no event shall The
Bank of New York have any liability for the representations, warranties,
covenants, agreements or other obligations of the Issuer hereunder or in any of
the certificates, notices or agreements delivered pursuant hereto, as to all of
which recourse shall be had solely to the assets of the Issuer.

 

- 24 -



--------------------------------------------------------------------------------

(b) Notwithstanding anything contained herein to the contrary, this Agreement
has been executed by Deutsche Bank Trust Company Delaware not in its individual
capacity but solely in its capacity as Owner Trustee and in no event shall
Deutsche Bank Trust Company Delaware in its individual capacity or, except as
expressly provided in the Trust Agreement, as Owner Trustee of the Issuer have
any liability for the representations, warranties, covenants, agreements or
other obligations of the Issuer hereunder or in any of the certificates, notices
or agreements delivered pursuant hereto, as to all of which recourse shall be
had solely to the assets of the Issuer. For all purposes of this Agreement, in
the performance of its duties or obligations hereunder, or in the performance of
any duties or obligations of the Issuer hereunder, the Owner Trustee shall be
subject to, and entitled to the benefits of, the terms and provisions of Article
VI of the Trust Agreement.

SECTION 8.12 MUTUAL WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION
WITH COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE BETWEEN
OR AMONG ANY OF THE PARTIES HERETO, WHETHER ARISING IN CONTRACT, TORT OR
OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

[END OF PAGE]

[SIGNATURE PAGE FOLLOWS]

 

- 25 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Servicing Agreement to
be duly executed by their respective officers duly authorized as of the day and
year first above written.

 

NAVISTAR FINANCIAL CORPORATION,

as Servicer

By:  

/s/ John V. Mulvaney, Sr.

Name:   John V. Mulvaney, Sr. Title:   Vice President, Chief Financial Officer
and Treasurer NAVISTAR FINANCIAL RETAIL RECEIVABLES CORPORATION By:  

/s/ John V. Mulvaney, Sr.

Name:   John V. Mulvaney, Sr. Title:   Vice President, Chief Financial Officer
and Treasurer NAVISTAR FINANCIAL 2008-A OWNER TRUST By:  

DEUTSCHE BANK TRUST COMPANY DELAWARE,

not in its individual capacity but solely as Owner Trustee

By:  

/s/ Michele HY Voon

Name:   Michele HY Voon Title:   Attorney-in-fact By:  

/s/ Susan Barstock

Name:   Susan Barstock Title:   Attorney-in-fact



--------------------------------------------------------------------------------

THE BANK OF NEW YORK,

not in its individual capacity but solely as

Indenture Trustee

By:  

/s/ Michael Burack

Name:   Michael Burack Title:   Assistant Treasurer

The Indenture Trustee, in its role as Securities

Intermediary, hereby acknowledges its undertaking as

set forth in Section 2.02

By:  

/s/ Michael Burack

Name:   Michael Burack Title:   Assistant Treasurer



--------------------------------------------------------------------------------

EXHIBIT A

MINIMUM SERVICING STANDARDS

See attached, as may be adjusted or applied to reflect the specific asset type.

 

Ex. A-1



--------------------------------------------------------------------------------

MINIMUM SERVICING STANDARDS

 

I. CUSTODIAL BANK ACCOUNTS

 

  1. Reconciliations shall be prepared on a monthly basis for all custodial bank
accounts and related bank clearing accounts. These reconciliations shall:

 

  •  

be mathematically accurate;

 

  •  

be prepared within forty-five (45) calendar days after the cutoff date;

 

  •  

be reviewed and approved by someone other than the person who prepared the
reconciliation; and

 

  •  

document explanations for reconciling items. These reconciling items shall be
resolved within ninety (90) calendar days of their original identification.

 

  2. Funds of the servicing entity shall be advanced in cases where there is an
overdraft in an investor’s or a mortgagor’s account.

 

  3. Each custodial account shall be maintained at a federally insured
depository institution in trust for the applicable investor.

 

  4. Escrow funds held in trust for a mortgagor shall be returned to the
mortgagor within thirty (30) calendar days of payoff of the mortgage loan.

 

II. MORTGAGE PAYMENTS

 

  1. Mortgage payments shall be deposited into the custodial bank accounts and
related bank clearing accounts within two business days of receipt.

 

  2. Mortgage payments made in accordance with the mortgagor’s loan documents
shall be posted to the applicable mortgagor records within two business days of
receipt.

 

  3. Mortgage payments shall be allocated to principal, interest, insurance,
taxes or other escrow items in accordance with the mortgagor’s loan documents.

 

  4. Mortgage payments identified as loan payoffs shall be allocated in
accordance with the mortgagor’s loan documents.

 

Ex. A-2



--------------------------------------------------------------------------------

III. DISBURSEMENTS

 

  1. Disbursements made via wire transfer on behalf of a mortgagor or investor
shall be made only by authorized personnel.

 

  2. Disbursements made on behalf of a mortgagor or investor shall be posted
within two business days to the mortgagor’s or investor’s records maintained by
the servicing entity.

 

  3. Tax and insurance payments shall be made on or before the penalty or
insurance policy expiration dates, as indicated on tax bills and insurance
premium notices, respectively, provided that such support has been received by
the servicing entity at least thirty (30) calendar days prior to these dates.

 

  4. Any late payment penalties paid in conjunction with the payment of any tax
bill or insurance premium notice shall be paid from the servicing entity’s funds
and not charged to the mortgagor, unless the late payment was due to the
mortgagor’s error or omission.

 

  5. Amounts remitted to investors per the servicer’s investor reports shall
agree with the canceled checks, or other form of payment, or custodial bank
statements.

 

  6. Unissued checks shall be safeguarded so as to prevent unauthorized access.

 

IV. INVESTOR ACCOUNTING AND REPORTING

 

  I. The servicing entity’s investor reports shall agree with, or reconcile to,
investors’ records on a monthly basis as to the total unpaid principal balance
and number of loans serviced by the servicing entity.

 

V. MORTGAGOR LOAN ACCOUNTING

 

  1. The servicing entity’s mortgage loan records shall agree with, or reconcile
to, the records of mortgagors with respect to the unpaid principal balance on a
monthly basis.

 

  2. Adjustments on ARM loans shall be computed based on the related mortgage
note and any ARM rider.

 

  3. Escrow accounts shall be analyzed, in accordance with the mortgagor’s loan
documents, on at least an annual basis.

 

  4.

Interest on escrow accounts shall be paid, or credited, to mortgagors in
accordance with the applicable state laws, (A compilation of state laws

 

Ex. A-3



--------------------------------------------------------------------------------

 

relating to the payment of interest on escrow accounts may be obtained through
the MBA’s FAX ON DEMAND service. For more information, contact MBA.)

 

VI. DELINQUENCIES

 

  I. Records documenting collection efforts shall be maintained during the
period a loan is in default and shall be updated at least monthly. Such records
shall describe the entity’s activities in monitoring delinquent loans including,
for example, phone calls, letters and mortgage payment rescheduling plans in
cases where the delinquency is deemed temporary (e.g., illness or unemployment).

 

VII. INSURANCE POLICIES

 

  1. A fidelity bond and errors and omissions policy shall be in effect on the
servicing entity throughout the reporting period in the amount of coverage
represented to investors in management assertion.

 

Ex. A-4



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SERVICER’S CERTIFICATE

See attached.

 

Ex. B-1



--------------------------------------------------------------------------------

Navistar Financial 2008-A Owner Trust

 

For the Month of April 2008

Distribution Date of May 19, 2008

Servicer Certificate #1

   page 1 of 4

 

   

Item #

                  Item #                  

1a

   Original Pool Amount    FIXED INPUT    1a    $ 287,268,173.68         

1b

   Subsequent Receivables (transferred 00/00/00)    INPUT    1b    $ 0.00       
 

1c

   Subsequent Receivables (transferred 00/00/00)    INPUT    1c    $ 0.00       
 

1d

   Subsequent Receivables (transferred 00/00/00)       1d    $ 0.00            
                           

Total Aggregate Starting Receivables Balance

   1e    $ 287,268,173.63        I  

2

  

Beggining Receivables Balance

   prior month [9]    2    $ 287,268,173.68          3   

Beginning Pool Factor

   prior month ending    3      1,0000000          4   

(Less:) Principal Collected (Incl. Servicer Advance Repay)

      4    $ 14,362,667.24          5   

(Less:) Mandatory Prepayments

   INPUT    5    $ 0.00          6   

(Less:) Repurchase Amounts

      6    $ 0.00          7   

(Less:) Repossessions / Chargeoffs

      7    $ 150,000.00          8   

Plus: Repayment of Servicer Advances

      8    $ 0.00                                      9   

Ending Receivables Balance

   [2] - [4] - [5] - [6] - [7] + [8]    9    $ 272,755,505,44            

Ending Pool Factor

   [9] / ([1a] + [1b] + [1c] + [1d])         0.9494804       

II

                      * This space left intentionally blank * *    III     
Principal and Interest Collections:                    10   

Principal Collected (Incl. Servicer Advance Repay)

   [4]    10    $ 14,362,667.24          11   

Latest Collected

      11    $ 2,094,106.04          12   

Mandatory Prepayments

   [5]    12    $ 0.00          13   

[RESERVED]

      [6]    13    $ 0.00          14   

Liquidation Proceeds / Recoveries

      14    $ 35,000.00          15    Total       [10]+[11]+[12]+[13]+[14]   
15    $ 16,491,773.28          16   

(Less:) Repayment of Servicer Advances

   [8]    16    $ 0.00                                      17    Total
Available Funds       [15] - [16]    17    $ 16,491,773.28          18   
Servicing Fee       (10.% / 12) * [2]    18    $ 239,390.14            

memo: Servicer will allocate $1,500.00 of Servicing

Fee as Administration Fee

                Current Weighted Average APR:         6.475 %           Current
Weighted Average Remaining Term (months):         43.69            
Delinquencies                                               Dollars     Notes   
Remaining
Gross
Balance   19       Installments:    1 - 30 days       19      1,585,890.13    
1,464    70,586,030.21   20      

    31 - 60 days

      20      296,882.34     303    13,471,246.64   21      

    60+ days

      21      111,051.63     75    2,094,925.72   22      

  Total:

  

[19] + [20] + [21]

   22      1,993,824.10     1,468    70,594,034.09   23      
     Balances:     60+ days       23      2,094,925.72     75   

 

Ex. B-2



--------------------------------------------------------------------------------

Navistar Financial 2008-A Owner Trust

 

For the Month of April 2008

Distribution Date of May 19, 2008

Servicer Certificate #1

   page 2 of 4

 

Item

              Item #     Class A     Original Pool Amount         $
247,050,629.36     Principal Distributions:         24     Distribution
Percentages    FIXED INPUT    24       100.0 % 25     Total Interest + Program
Fee due       25     $ 1,027,754.83   26     Collected principal   
[4] + [6] - [8]    26     $ 14,362,667.24   27     Collected Interest    [11]   
27     $ 2,094,106.04   28     Liquidation Proceeds / Recoveries    [14]    28  
  $ 35,000.00   29     Swap Payments to/(from) Trust       29     $ (25,000.00 )
29 a   Plus: Collections and Reserve Account Interest       29 a   $ 108,953.21
  30     (Less:) Servicing Fee    [18]    30     $ 239,390.14   30 a   (Less:)
Servicing Fee       30 a   $ 12,652.43   31     Total Collections Avail for Debt
Service    [26] - [27] + [28] + [29] + [29a] - [30] - [30a]    31     $
16,323,683.92   32     Beginning Note Balance    prior month [37]    32     $
247,050,629.36     (includes prior month ending + subsales)         33    
Interest Fee + Program Fee Due       33     $ 1,027,754.83   33a     Interest
Fee + Program Fee Paid    max(0, min([35], [31]))    33a     $ 1,027,754.83   34
    RESERVED         35     Principal Due    [32]    35     $ 247,050,629.36  
35a     Principal Paid    max(0, min([35], [31]-[33a]))    35a     $
15,295,929.09   36     Total Principal Paid    [34a] + [35a]    36     $
15,295,929.09   37     Ending Note Balance    [32] - [36]    37     $
231,754,700.27     Note / Certificate Pool Factor (Ending Balance / Original
Pool Amount)      38     Total Distributions    [33a] + [34a] + [35a]    38    
$ 16,323,683.92   39     Interest Shortfall    [33] - [33a]    39     $ 0.00  
40     Priority Principal Shortfall    [34]-[34a]    40     $ 0.00   41    
Total Shortfall    [39] + [40]    41     $ 0.00   42     Excess Servicing   
max(0,[31] - [38])    42     $ 0.00  

 

ILLEGIBLE



--------------------------------------------------------------------------------

Navistar Financial 2008-A Owner Trust

 

For the Month of April 2008

Distribution Date of May 19, 2008

Servicer Certificate #1

   page 3 of 4

 

Item #

    

Item #

         CREDIT ENHANCEMENT                      

43

                       

44

                       

45

                       

46

                       

47

                       

48

                        ****THIS AREA INTENTIONALLY LEFT BLANK****   

49

                       

50

                       

51

                       

52

                       

53

                       

54

                       

55

                       

56

                       

57

                       

58

                       

59

                       

60

                       

61

                          OVERCOLLATERALIZATION                      

62

 

Opening balance (Ending balance prior month)

   [2} -[32]         62       $ 40,217,544.32     Memo Item   

63

 

[RESERVED]

           63         17,583,981.24       

64

 

[RESERVED]

           64         Ending Pool Balance      272,755,506.44  

65

 

Overcollateralization (Release) / Deposit

           65         Ending Note Balance    $ (231,754,700.27 )                
             

66

 

Ending Overcollateralization Balance

   [54] + [60]         66       $ 41,000,806.17    

Overcollateralization Ending Balance

     41,000,806.17  

67

 

Overcollateralization Percentage

   [66] / [9]         67         15.03 %     

 

Ex. B-4



--------------------------------------------------------------------------------

Navistar Financial 2008-A Owner Trust

 

For the Month of April 2008

Distribution Date of May 19, 2008

Servicer Certificate #1

   page 4 of 4

 

PERFORMANCE METRICS

 

    5
Nov-07     4
Dec-07    3
Jan-08    2
Feb-08     1
Mar-08     0
Apr-08  

Remaining Gross Balance

  $ 0.00     $ 0.00    $ 0.00    $ 0.00     $ 0.00     $ 310,695,256.88  

A)      LOSSES:

             

Principal of Contracts Charged Off

  $ 0.00     $ 0.00    $ 0.00    $ 0.00     $ 0.00     $ 150,000.00  

Recoveries

  $ 0.00     $ 0.00    $ 0.00    $ 0.00     $ 0.00     $ 35,000.00  

Total Charged Off (Sum: Months 5,4,3)

  $ 0.00              

Total Recoveries (Sum: Months 3,2,1)

  $ 0.00                                  

Net Loss / (Recoveries) for 3 Mos.

  $ 0.00 (a)            

Total Balance (Sum: Months 5,4,3)

    N/A (b)            

Loss Ratio Annualized [(a/b) + (12)]

    N/A                                   Feb-08     Mar-08     Apr-08  

B)       DELINQUENCIES:

             

Balance delinquency 60+ days

          $ 1,296,854.35     $ 1,058,985.64     $ 1,484,925.76  

As % of Remaining Gross Balance

            0.00000 %     0.00000 %     0.47794 %

Three Month Average

                N/A  

 

MEMO ITEMS:

  

Prior Month Servicer Advances

   $ 0.00

Servicer Advences - Current Month

   $ 4,148,931.89

Total Outstanding Servicer Advences

   $ 4,148,931.89

Aggregate Number of Notes Charged Off

     4

Principal Balance of Repurchased Notes*

     0.00

Principal Balance of Refinanced Notes*

     0.00

 

* Included in Principal Collections

 

Navistar Financial Corporation by:       John V. Mulvaney, Sr.   VP, CFO, &
Treasurer

 

Ex. B-5